Exhibit 10.15

DEBT MODIFICATION AGREEMENT – REVOLVING LINE OF CREDIT

This agreement is being entered into as of October 9, 2015, to be effective as
of September 30, 2015, between ANB Bank, a Colorado state bank (“Lender”), and
MusclePharm Corporation, a Nevada corporation (“Borrower”).

RECITALS

Borrower has obtained a revolving line of credit from Lender (the “Facility”) as
evidenced by the promissory note of borrower dated September 12, 2014, in the
original principal amount of $8,000,000 (the “Note”), in connection with the
revolving line of credit, the parties also entered into a Commercial Loan
Agreement with an addendum (the “Loan Agreement”), a Security Agreement and an
Agreement to Provide Insurance, all dated as of September 12, 2014. The Note,
the Loan Agreement and the other documents referred to above, along with any
other documents signed or entered into in connection with the Facility, are
referred to below as the “Loan Documents”.

Borrower has requested that the Lender waive any defaults under the Facility.
The purpose of this agreement is for Lender to agree to waive any such defaults
existing as of the date this agreement is entered into and to revise certain
terms of the Facility in consideration for receiving joint and several personal
guaranties (the “Guaranties”) of the Facility from Mr. Ryan Drexler, the
Executive Chairman of the Borrower, and Ms. Jodi Drexler-Billet, an individual
indirect investor in Borrower.

AGREEMENT

The parties agree as follows:

 

  1. The Note and the Loan Agreement are hereby revised so that the final
Maturity Date of the Facility shall be January 15, 2016, at which time all
amounts outstanding under the Note and the Facility shall be due and payable in
full. Before the Maturity Date, in addition to scheduled payments under the
Facility, Borrower shall pay to Lender on the Facility the full amount of all
proceeds received by Borrower in connection with any debt or equity financing or
any sale of assets (other than the sale of inventory in the ordinary course of
business), net of any amounts required to be paid from such proceeds on
Borrower’s promissory note to Lender dated February 20, 2015, in the original
principal amount of $4,000,000.

 

  2. In exchange for the execution and delivery of the Guaranty, Lender hereby
agrees to waive any defaults existing as of the date the parties enter into this
agreement. In addition, Lender agrees that, notwithstanding provisions in the
Loan Documents regarding defaults, Borrower shall not be deemed in default under
any of the Loan Documents before December 10, 2015, except for defaults
resulting from failure to make timely payments of amounts due under the
Facility. Without limiting the generality of the preceding sentence, Lender may
not declare the Facility in default before December 10, 2015, pursuant to the
“Material Change” or “Insecurity” provisions, i.e. Sections 7.M and 7.N,
respectively, of the Loan Agreement. This Section 2 shall not preclude the
possibility of events occurring before December 10 and not then cured from
becoming defaults thereafter.



--------------------------------------------------------------------------------

  3. Notwithstanding anything in the Loan Documents to the contrary, Lender
shall not be obligated to make any advances under the Facility (a) if the total
amount outstanding under the Facility after making such advance would exceed the
lesser of (i) $3,000,000 or (ii) the Borrowing Base determined pursuant to
Section 16.0 of the Loan Agreement, or (b) after receiving notice of revocation
of any guaranty of the Facility.

 

  4. The following covenants are deleted from the Loan Agreement:

 

  (a) the covenant in the fifth paragraph of Section 6.Z and Section 16.H
(relating to debt-service coverage ratio);

 

  (b) the covenant in the eleventh paragraph of Section 6.Z and Section 16.I
(relating to Current ratio and working capital); and

 

  (c) the covenant in the thirteen paragraph of Section 6.Z and Section 16.D
(relating to market capitalization).

 

  5. Borrower agrees to provide the reports required by Section 16.M of the Loan
Agreement weekly (rather than monthly as previously provided in Section 16.M).
Each such report shall be delivered no later than Wednesday of each week and
shall reflect the information required by Section 16.M as of a date no earlier
than the preceding Friday.

 

  6. Borrower agrees to pay a Facility extension fee of $10,000 to Lender.
Borrower hereby authorizes Lender to withdraw such payment from a deposit
account maintained by Borrower with Lender.

 

  7. Borrower represents and warrants to Lender as follows:

 

  (a) After giving effect to the waiver set forth herein, there is no default
under the Loan Documents, and no event has occurred that with notice or time
could become such a default.

 

  (b) All of Borrower’s representations and warranties in the Loan Documents are
true, complete and correct as if made on and as of the date of this agreement,
except to the extent that such representations and warranties relate to an
earlier date specified therein (and those excepted representations and
warranties were true, complete and correct when made).



--------------------------------------------------------------------------------

  (c) The information furnished to Lender in connection with the Facility, this
agreement or any guarantor of the Facility (including, without limiting the
generality of the foregoing, any information relating to the wherewithal of a
guarantor) does not contain any untrue statement of a material fact or to omit
to state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading.

 

  8. As part of the consideration for Lender’s execution and delivery of this
agreement, Borrower hereby waives, releases Lender from, and covenants not to
sue regarding or assert, any claim, right of setoff or defense against payment
arising directly or indirectly from the Facility, actions or inactions by Lender
in connection with the Facility, or otherwise relating in any way to Borrower’s
relationship with Lender.

 

  9. All of the Loan Documents remain in full force and effect unmodified except
as set forth above. However, in case of any inconsistency between this agreement
and the Loan Documents, this agreement shall govern.

 

  10. This agreement shall be included in the Loan Documents, so that any
provision of general applicability in the other loan Documents (such as choice
of law, venue, etc.), shall also apply to this agreement. In addition, any
guaranty of the Facility shall be a Loan Document, so that any default under
such a Guaranty shall also be a default under the Note and Loan Agreement.

 

  11. All waivers and concessions by Lender in this Agreement are subject to the
execution and delivery to Lender of the Guaranties in the form previously agreed
to by Lender.

Effective as of September 30, 2015

MusclePharm Corporation

 

By:   LOGO [g103625dsp006a.jpg] ANB Bank By:   LOGO [g103625dsp006b.jpg]